Citation Nr: 0708948	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  03-09 450	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in No. 
Little Rock, Arkansas



THE ISSUE

Entitlement to a clothing allowance for the year 2001.



ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1982 to April 
1993.

This case comes before the Board of Veterans Appeals' (Board) 
on appeal from a decision dated July 2001 by the VAMC in 
North Little Rock, Arkansas.


FINDING OF FACT

There is no evidence that for 2001 the veteran used knee 
braces that resulted in the wearing or tearing of his 
clothing.


CONCLUSION OF LAW

The criteria for entitlement to a clothing allowance for 2001 
are not met.  38 U.S.C.A. § 1162 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.810 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Clothing Allowance

The veteran claims entitlement to a clothing allowance for 
the year 2001 based upon the wear and tear caused by two VA 
prescribed knee braces, a Don Joy brace and a Controller, for 
his service connected left and right knee disabilities. 

A veteran is entitled to a clothing allowance if he, because 
of a service connected disability, wears or uses a prosthetic 
or orthopedic appliance that tends to wear out or tear his 
clothing.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.  The 
veteran is service connected for right and left knee 
disabilities.  The veteran's VA medical records note that the 
veteran was scheduled for removal of hardware from his 
service connected right knee in April 1996 and that he was 
wearing his VA prescribed braces on both his service 
connected knees during periods of pain and physical activity.  
The record reflects that the veteran was receiving a clothing 
allowance for knee braces up until 2000.    

In February 2004, the Board remanded the case for further 
development, to include requesting VA clinic records from May 
1996 to the present and a VA examination.  The RO did perform 
a search for VA treatment records.  However, no additional 
records were found.  Additionally, the veteran was scheduled 
for a VA examination on February 21, 2006, for which he 
failed to report.  In a letter dated February 24, 2006, the 
veteran requested that he be rescheduled for another 
examination.  The RO scheduled the veteran for an examination 
in April 2006, for which he also failed to report.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original claim, other than for 
compensation, without good cause, the claim shall be denied.  
38 C.F.R. § 3.655(b).      

Although the RO had previously authorized such expenses until 
the year 2000, the current claim must be judged based on the 
most recent evidence.  In this case, there is no evidence 
that for 2001 the veteran used knee braces that resulted in 
the wearing or tearing his clothing.  The veteran's own 
assertions that his disability resulted in worn and torn 
clothing is not sufficient to support the claim.

Accordingly, the Board concludes that the criteria for 
entitlement to an annual clothing allowance are not met.  38 
U.S.C.A. § 1162; 38 C.F.R. § 3.810.  As the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt doctrine is not for application.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letter from RO to 
the Veteran (Mar. 2005).  As such, VA fulfilled its 
notification duties.  

In this case, the initial AOJ decision was made prior to the 
veteran having been fully informed of the VCAA.  However, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  The veteran has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last final adjudication by the RO.  He has been told what he 
must show, and there is no indication of prejudice to the 
veteran based on the timing of the notice.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).  In a November 
2006 letter, the veteran was also advised of potential 
disability ratings and an effective date for any award as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to a clothing allowance for the year 2001 is 
denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


